In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2104
ROBERT S. FARNIK, et al.,
                                                Plaintiffs-Appellants,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:14-cv-3899 — Joan H. Lefkow, Judge.
                     ____________________

    ARGUED FEBRUARY 18, 2021 — DECIDED JUNE 17, 2021
                ____________________

   Before BRENNAN, SCUDDER, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Robert Farnik was arrested in 2013
for alleged animal cruelty after Chicago Police were contacted
about a sickly dog making desperate sounds in Farnik’s back-
yard. Following the arrest, Farnik produced veterinary rec-
ords for the dog, which he had adopted as a stray and cared
for, and his state criminal charge was dismissed. Farnik and
2                                                             No. 19-2104

his wife, Andzelika Jastrzebska, 1 then sued the City of Chi-
cago and Chicago Police Oﬃcer Marian Horan under 42
U.S.C. § 1983 alleging wrongful arrest and excessive force
along with various state law claims. The case eventually pro-
ceeded to trial, and the jury returned a verdict for the defend-
ants on all counts. The district court denied Farnik’s motion
for a mistrial during the trial and later denied a post-trial mo-
tion for a new trial. Farnik asks us to reconsider those denials
and seeks a new trial because, he asserts, the district court
made various legal errors related to the handling of voir dire,
trial scheduling, closing arguments, and jury instructions. Be-
cause the district court did not err in any of these respects or
by denying his mid- and post-trial motions, we aﬃrm.
                                      I
   The relevant factual background is drawn from the trial
record. Each of Farnik’s challenges relate to alleged errors
committed by the district court during trial. The below sum-
mary focuses on the events relevant to those challenges,
providing other facts only as context requires.
                                     A
   On May 7, 2013, Monique Moore-Hoﬀman heard an ani-
mal wailing and screeching near a house on the 1500 block of
North Hoyne Street in Chicago. Hoﬀman, a volunteer at Chi-
cago Animal Care, summoned her friend and fellow


1 Jastrzebska asserted a common law loss of consortium claim stemming
from the actions taken against Farnik. For clarity, this opinion will distin-
guish between the two when discussing the factual history of the case but
will refer to them collectively as “Farnik” when discussing the legal errors
they assert entitle them to a new trial, as the distinction is immaterial in
relation to their legal arguments on appeal.
No. 19-2104                                                    3

volunteer, Jennifer Jurcak. The women knocked on a window
of the home, with no response; eventually, a neighbor allowed
them to enter the adjacent yard.
    Peering from the neighboring yard, Moore-Hoﬀman and
Jurcak could see a German Shepherd (whose name was later
discovered to be Rex) lying on a pallet “screaming.” They also
saw a second dog, appearing to be in good health, moving
freely within the yard. The yard contained piles of feces,
smelled of ammonia, and was littered with trash and con-
struction materials, according to witnesses.
    Moore-Hoﬀman and Jurcak called the police and animal
control. Chicago Police Oﬃcer Marian Horan responded to
the call and went to the complained-of house. Horan knocked
on the door and rang the bell, with no response. At that point,
a crowd had gathered, and Horan overheard someone com-
plaining about the dogs being in the yard constantly, barking
day and night. Someone indicated that Robert Farnik owned
the house.
   Someone from the crowd then broke the gate to Farnik’s
yard, in the presence of Oﬃcer Horan, and the group worked
together to remove the dogs. Rex had numerous open sores
on his belly, genitalia, and ears, which were covered in ﬂies.
Witnesses testiﬁed that Rex’s legs were stuck in the slats of the
pallet and the dog could not move. Videos and pictures were
taken at the scene.
    Oﬃcer Horan ﬁlled out a general oﬀense case report, indi-
cating she believed the crime of animal cruelty or animal
abuse had occurred.
  About two weeks later, on May 24, 2013, Oﬃcer Horan
was on patrol in the area with another oﬃcer, Elio Morales.
4                                                           No. 19-2104

Oﬃcer Horan saw Farnik parked in an alley behind his house,
and she explained the earlier situation to Oﬃcer Morales. Of-
ﬁcer Horan then approached and arrested Farnik.
    During the arrest, Farnik’s wife Andzelika Jastrzebska
came outside and began yelling at the oﬃcers, and a Chicago
Police Department supervisor was called to the scene. Farnik
claims that, during the arrest, Horan aggressively approached
and tightly handcuﬀed him, causing injuries to his hands. Far-
nik’s doctor testiﬁed at trial that Farnik had bilateral carpal
tunnel syndrome and that during treatment Farnik said that
the symptoms arose because of the handcuﬀs. The oﬃcers dis-
puted that the handcuﬀs were applied too tightly and testiﬁed
that Farnik did not complain about the handcuﬀs until they
were about halfway to the station, which was roughly 10-15
minutes from the residence. They testiﬁed that it was not safe
to adjust the handcuﬀs while driving and that Farnik did not
complain that he could not feel his ﬁngers or hands. There is
no dispute that Farnik was cooperative throughout the arrest
process.
   Once at the station, the handcuﬀs were loosened and the
oﬃcers asked Farnik if he wanted to go to the hospital, which
he declined. The oﬃcers testiﬁed that there were no visible
signs of injury. Oﬃcer Horan called Moore-Hoﬀman and
Jurcak, and they came to the station to sign a criminal com-
plaint against Farnik. Oﬃcer Horan then signed the criminal
complaint, which alleged animal cruelty. 2


2 See 510 ILL. COMP. STAT. 70/3.01(a), (b) (“(a) No person or owner may
beat, cruelly treat, torment, starve, over work or otherwise abuse any ani-
mal. (b) No owner may abandon any animal where it may become a public
charge or may suffer injury, hunger or exposure.”).
No. 19-2104                                                   5

    On August 6, 2013, the state nolle prossed Farnik’s crimi-
nal charge after Farnik produced Rex’s veterinary records
showing that Rex had been to the vet only days before he was
removed from the yard. Farnik had found Rex as a stray in
Miami, where he often worked construction during winter
months, and, after failing to ﬁnd the owner, felt bad abandon-
ing Rex when he came back to Chicago. Jastrzebska described
Rex as a “senior citizen” dog with hip dysplasia issues im-
pacting his ability to walk. Rex also had skin rash problems,
and the couple took him “in and out” of the vet’s oﬃce with
no luck in improving his condition despite trying diﬀerent
treatments.
    On May 27, 2014, Farnik and Jastrzebska ﬁled an eleven-
count complaint against Oﬃcer Horan and the City of Chi-
cago alleging claims related to Farnik’s arrest. Farnik alleged
excessive force and false arrest under Section 1983 against Of-
ﬁcer Horan and the City (counts I and VII). Farnik also alleged
the following state-law claims: assault and battery (count II),
false imprisonment (count VIII) and malicious prosecution
(count IX) against Oﬃcer Horan; indemnity (count III), re-
spondeat superior (count IV), negligent hiring/retention
(count V), and negligent supervision/training (count VI)
against the City; and “willful and wanton” misconduct
against both defendants (count X). Jastrzebska alleged loss of
consortium (count XI).
    The district court dismissed with prejudice the negligent
hiring/retention claim (count V) and the negligent supervi-
sion/training claim (count VI). The district court granted sum-
mary judgment for the City on the excessive force claim
(count I) and the false arrest claim (count VII), as Farnik con-
ceded that he would not attempt to prove a Monell theory. See
6                                                         No. 19-2104

Monell v. Department of Social Services, 436 U.S. 658 (1978). At
trial, Farnik dropped counts II, VIII, and IX and did not pro-
pose a jury instruction on count X.
    As a result, the issues left for the jury were Farnik’s federal
claims of excessive force and false arrest (counts I and VII)
against Oﬃcer Horan (not the City), along with the attendant
indemniﬁcation claim under Illinois law (count III), and Ja-
strzebska’s claim of loss of consortium against both defend-
ants (count XI). 3
                                   B
    Farnik’s appeal focuses on alleged errors made by the dis-
trict court concerning four aspects of the trial. We discuss each
in turn.
    Voir dire. During voir dire, the district judge questioned
members of the venire about their responses to a written jury
questionnaire. One potential juror stated that Farnik looked
familiar but was unsure if he was the person she had in mind.
The juror then said that in fact both Farnik and Jastrzebska
may have been involved in an “incident” at her workplace. In
the presence of other potential jurors, the district judge asked
whether, if these were the individuals she was thinking of, she
had a positive or negative experience with them. The poten-
tial juror answered, “Well, if it turned out that it were the per-
son that I’m thinking of, it was a negative experience. So I just
thought I’d let you know that.”


3 The parties do not address the fate of the respondeat superior claim
(count IV). It appears from the record that this claim was never pressed
below, and it was not made an issue on appeal. As such, any potential
argument on this point has been waived.
No. 19-2104                                                   7

    The district judge further questioned that potential juror
outside the presence of the other potential jurors. The poten-
tial juror stated that she had not discussed with others on the
venire the speciﬁcs of the negative experience she thought she
may have had with the plaintiﬀs. She then stated that she was
referring to an instance where someone (possibly Farnik, trav-
eling with Jastrzebska) had been a “jerk” to her when there
was an issue with a booked vacation at O’Hare International
Airport, where she worked. The potential juror was later ex-
cused.
    Upon being excused and while exiting the courtroom in
the presence of other potential jurors, the exiting juror looked
at Oﬃcer Horan and said, “good luck.” This statement is not
reﬂected in the transcript, but Farnik’s counsel later informed
the district judge that another attorney had heard her make
the statement. Farnik on appeal also alleges that she gave a
thumbs up to Oﬃcer Horan as she left, which was not men-
tioned during the trial. Farnik’s attorney moved for a mistrial
following the potential juror’s departure, which was denied.
    Denial of a Continuance. The next day, Farnik was sched-
uled to testify. On that morning, he had learned of the death
of his longtime friend and arrived one minute late for his tes-
timony. Farnik’s attorney asked the district court for an hour
break to allow Farnik to compose himself. Farnik’s attorney
indicated that she believed Farnik could testify that day and
earlier had stated that Farnik intended to call a medical wit-
ness that afternoon. The district court stated that it would or-
der a 30-minute recess, to which Farnik’s attorney said, “We’ll
take it. Thank you.”
   Following the recess, Farnik’s attorney asked the district
court for permission to elicit testimony about why Farnik had
8                                                  No. 19-2104

arrived to court late and upset. Defendants objected, arguing
it was irrelevant and designed to create improper sympathy
for Farnik. The district judge ultimately denied Farnik’s re-
quest to elicit that testimony. Nevertheless, the ﬁrst questions
Farnik’s attorney asked him were as follows:
       Q. How are you feeling this morning, Mr. Far-
       nik?
       A. I’m not feeling good.
       Q. All right.
       A. I lost my best friend.
       MR. MARX [Defense Counsel]: Objection.
       THE COURT: Sustained
       Q. Is that why you were late for court?
       A. Yes, sir.
R. 195 at 229:19-230:2. The direct examination then proceeded.
    Closing Arguments. During closing arguments, Farnik’s at-
torney concluded by asking the jury to “come back with a
compensation [sic] and punitive and compensatory damages
of $975,000.”
    Shortly thereafter, defense counsel made the following
statement at the beginning of her closing argument:
       MS. GRIFF: After making outrageous claim af-
       ter outrageous claim, they want you to give
       them money, speciﬁcally $975,000. And they
       want money from Oﬃcer Horan personally.
       They want you to—
       MR. HABIB: Objection, Your Honor.
No. 19-2104                                                   9

       THE COURT: Overruled.
       MS. GRIFF: They want you to take money out of
       her pocket—
       MR. HABIB: Objection again, Your Honor.
       THE COURT: Overruled.
R. 197 at 668. Later, defense counsel argued:
       It’s important that when I talk to you about
       damages, what we’re talking about is money.
       We’re talking about that $975,000 that the plain-
       tiﬀs have asked you to give them. You will see
       an instruction on punitive damages. What does
       that mean? That means that plaintiﬀ wants you
       to award them money from Oﬃcer Horan per-
       sonally. Money out of her pocket. They want
       you to punish her by making her pay them.
R. 197 at 684.
    Farnik’s counsel renewed the objection to this line of argu-
ment, asserting that it misled the jury into believing Oﬃcer
Horan would be personally liable for paying compensatory
damages. The district court allowed Farnik’s attorney to clar-
ify this point in rebuttal, which Farnik’s attorney did:
       [A]s far as the compensatory damages at this
       point, she’s indemniﬁed by the City of Chicago.
       So when we’re asking for damages at this point,
       it’s not coming out of her pocket, at least in
       terms of compensatory, it’s coming from the
       City.
       But we also ask for punitive damages, because,
       frankly, at this point, we don’t want a situation
10                                                No. 19-2104

       where, in eﬀect, Oﬃcer Horan can do what she
       did and just say, I don’t have to worry about it,
       the City is going to pay my damages so I can
       walk away from this whole thing. Because pu-
       nitive damages, as counsel pointed out, are paid
       directly by Oﬃcer Horan out of her pocket.
R. 197 at 731.
   Jury Instructions. Following closing arguments, the district
court read the jury instructions in open court. In the midst of
reading one instruction related to probable cause for charged
oﬀenses, the district court paused to inquire about whether
Farnik had originally been charged with multiple crimes,
which led to a clariﬁcation that he had in fact only been
charged with one crime. Speciﬁcally, the following exchange
took place:
       THE COURT: Probable cause requires more
       than just a suspicion, but it does not need to be
       based on evidence that would be suﬃcient to
       support a conviction, or even a showing that de-
       fendant’s belief was probably right.
       The fact that criminal charges against plaintiﬀ
       were dismissed, does not by itself mean that
       there was no probable cause at the time of the
       arrest.
       It is not necessary that defendant have probable
       cause to arrest plaintiﬀ for animal cruelty, so
       long as the defendant had probable cause to ar-
       rest him for some criminal oﬀense.
       It is not necessary that defendant have probable
       cause to arrest plaintiﬀ for all of the crimes he
No. 19-2104                                                               11

        was charged with — I think that may be irrele-
        vant in this case, correct?
        MR. HABIB: Yes.
        THE COURT: Was she [sic] charged with more
        than one crime?
        MR. HABIB: No.
        MS. GRIFF: No, Your Honor. Based on the in-
        structions and the conference we had this morn-
        ing, that was the edited portion.
        THE COURT: Right. I’ll read it, but I think there
        was only one: It’s not necessary the defendant
        had probable cause to arrest plaintiﬀ for all of
        the crimes he was charged with, so long as she
        had probable cause to arrest him for one of
        those crimes.
R. 197 at 742–43. The court then read the jury the elements of
the crime of animal cruelty. The district court also gave a jury
instruction relating to the elements of an oﬀense under Illi-
nois’s “Humane Care for Animals Act.” 4
   On April 5, 2019, the jury delivered a verdict fully in favor
of Horan and the City. Farnik moved for a new trial, which
the district court denied, and plaintiﬀs appealed.




4 Stating, in relevant part, that “[e]ach owner shall provide for each of his
or her animals: (1) a sufficient quantity of good quality, wholesome food
and water; (2) adequate shelter and protection from the weather; (3) vet-
erinary care when needed to prevent suffering; and (4) humane care and
treatment.” 510 ILCS 70/3(a).
12                                                    No. 19-2104

                                 II
    On appeal, Farnik argues that the cumulative eﬀect of four
legal errors cast him in a poor light and resulted in the adverse
verdict against him, entitling him to a new trial. Farnik’s ar-
guments, however, fall short of identifying any error in the
district court’s handling of the trial. And the cumulative eﬀect
of various non-errors does not, and cannot, amount to error
warranting a new trial.
                                 A
    Farnik ﬁrst argues that the district court erred by denying
his motion for a mistrial following voir dire. Farnik asserts the
venire became tainted against him when one prospective ju-
ror said that she may have had a negative experience with
Farnik and Jastrzebska, both of whom looked “familiar” to
her. Farnik also argues that the district court erred by not con-
ducting additional questioning of the other prospective jurors
following the excused potential juror’s comments and depar-
ture, during which she allegedly said “good luck” to Oﬃcer
Horan and gave her a thumbs up.
    This court reviews a district court’s order denying a
mistrial for abuse of discretion, focusing on whether the
district court “commit[ted] an error of law or ma[de] a clearly
erroneous ﬁnding of fact.” Christmas v. City of Chicago, 682
F.3d 632, 638 (7th Cir. 2012). When conducting this analysis,
“we must ultimately determine whether the plaintiﬀs were
deprived of a fair trial.” Id. And our review is highly
deferential—“the trial judge is in the best position to
determine the seriousness of the incident in question,
particularly as it relates to what has transpired in the course
of the trial.” United States v. Danford, 435 F.3d 682, 686 (7th Cir.
No. 19-2104                                                   13

2006) (internal quotation marks omitted). Moreover, jury
selection “is particularly within the province of the trial
judge.” Skilling v. United States, 561 U.S. 358, 386 (2010). “No
hard-and-fast formula dictates the necessary depth or breadth
of voir dire.” Id.
    Farnik’s arguments do not persuade. First, the excused po-
tential juror’s statements about whether she actually recog-
nized the plaintiﬀs were equivocal, tempering any potential
impact on the other members of the venire. Moreover, the dis-
trict court questioned the excused potential juror further out-
side the presence of the other potential jurors, during which
she stated that she had not discussed the speciﬁcs of the (pos-
sible) negative interaction with any other members of the ve-
nire.
    The district court was entitled to make credibility determi-
nations about the excused juror’s statements, and it was in a
better position than this court to determine and address the
seriousness of the incident. See Danford, 435 F.3d at 686. The
same conclusion holds true with respect to the excused juror’s
departing “good luck” comment and thumbs up motion,
which, at least as to the comment (because the hand sign was
ﬁrst raised on appeal and is thus waived) the district court
considered and reasonably rejected. We cannot say that the
district court abused its discretion by denying the motion for
a mistrial based on its response to the potential juror’s de min-
imis conduct.
    Moreover, the cases cited in Farnik’s brieﬁng are either far
cries from the situation here or undermine his position. For
example, Farnik relies on cases discussing juror exposure to
pervasive media coverage, United States v. Tsarnaev, 968 F.3d
24, 58 (1st Cir. 2020), cert. granted, 141 S. Ct. 1683 (Mar. 22,
14                                                  No. 19-2104

2021) (No. 20-443),, improper juror consideration (during de-
liberations) of a news article containing prejudicial facts not
in evidence from the trial, United States v. Thomas, 463 F.2d
1061, 1063-64 (7th Cir. 1972), and cases involving circum-
stances irrelevant to this case, McDonough Power Equip., Inc. v.
Greenwood, 464 U.S. 548, 554–55 (1984); Smith v. Phillips, 455 U.
S. 209, 217 (1982). These and the other cases cited by Farnik do
not support his contentions.
    Thus, the district court here properly dispatched its voir
dire duties by probing whether the excused potential juror
had made any additional statements which could have preju-
diced Farnik and by considering and rejecting the argument
that brief departing comments in this instance required the
empanelment of a new venire. Satisﬁed that the other jurors
would follow the court’s instructions to consider the case on
its merits, the district court properly denied the motion for a
mistrial predicated on these equivocal and innocuous state-
ments and actions.
                               B
    Second, Farnik argues that the district court erred when it
did not grant a continuance upon Farnik learning of the death
of his friend shortly before he was scheduled to testify. Farnik
relatedly argues that the district court should have allowed
evidence of why he was upset and why he was one minute
late to court. Farnik again asks for a new trial based on these
purported errors. This court reviews the denial of a continu-
ance for abuse of discretion and will reverse only upon a
showing of “actual prejudice.” United States v. Price, 520 F.3d
753, 760 (7th Cir. 2008).
No. 19-2104                                                   15

    Farnik’s trial counsel asked for an hour recess for Farnik
to compose himself, and the district court allowed a 30-mi-
nute recess. Trial counsel had stated that she intended to call
her expert witness at 2 p.m. that same day, with Farnik’s tes-
timony originally slated to begin at 10:30 a.m. In light of the
representations made by Farnik’s counsel, it is unclear what
requirement he is asking this court to impose on district
judges as they manage the logistics of a trial. To the extent
Farnik is arguing that he should have received an hour break
as requested, the court’s decision to limit the break to 30
minutes was an appropriate exercise of discretion.
    Relatedly, Farnik’s argument concerning the district
court’s decision to disallow testimony about the death of Far-
nik’s friend falls ﬂat. Not only did the district court not abuse
its discretion in ruling that Farnik could not broach this topic,
Farnik and his counsel blatantly disregarded the district
court’s order by asking questions and oﬀering answers about
that evidence. See Houlihan v. City of Chicago, 871 F.3d 540, 552
(7th Cir. 2017) (evidentiary rulings reviewed under the abuse
of discretion standard). Incredibly, Farnik now draws this
court’s attention to the entire interaction. We question the ef-
ﬁcacy of such advocacy on appeal. In any event, the district
court properly exercised its discretion by limiting Farnik’s tes-
timony to issues relevant to the substantive issues in the case
being tried, which in no way related to the death of Farnik’s
friend. Accordingly, we ﬁnd no error in the district court’s de-
cisions on this evidentiary matter.
                               C
   Third, Farnik asserts that the district court erred by allow-
ing the defendants to argue that the entire requested $975,000
damages award would come from Oﬃcer Horan personally.
16                                                  No. 19-2104

As an initial matter, the argument Farnik ascribes to defend-
ants is not the one defendants made. Instead, defendants ar-
gued only that a punitive damages award would be paid by
Oﬃcer Horan, and defense counsel drew a distinction be-
tween the source of compensatory and punitive damages. It
is accurate, therefore, to say that Farnik “want[ed] money
from Oﬃcer Horan personally[,]” R. 197 at 668—the request
for punitive damages was in fact a request for the jury to hold
Oﬃcer Horan liable personally. It is no less accurate for coun-
sel to say: “[t]ell them that you’re not going to punish Oﬃcer
Horan by awarding punitive damages out of her pocket.” R.
197 at 684. The statement builds from the legally accurate
premise that punitive damages would be awarded from Of-
ﬁcer Horan, and defense counsel was arguing to the jury that
it was unjustiﬁed to award such damages.
    In any event, to the extent that these statements created
confusion because of the temporal proximity between the ac-
curate statements of the law and the references to the full
amount requested, the district court allowed Farnik’s counsel
on rebuttal to explain the issue. Farnik’s counsel did just that,
and ably explained that compensatory damages would be
paid by the City, and punitive damages would be paid specif-
ically by Oﬃcer Horan. This cleared up any confusion that
may have arisen from defense counsel’s technically accurate
statements.
   In short, no error occurred. The district judge even al-
lowed Farnik’s counsel to remedy any potential confusion,
which may be more than was needed in this circumstance.
                               D
No. 19-2104                                                   17

    Fourth, Farnik argues that the district court’s handling of
jury instructions was confusing in multiple respects and con-
stituted an abuse of discretion requiring remand. To begin,
Farnik argues that an instruction should have been given re-
lated to the source of punitive damages. Next, Farnik argues
the district court should not have included an instruction re-
lated to “multiple [charged] oﬀenses.” Lastly, Farnik argues
the district court should not have read the jury the elements
of the Illinois crime of animal neglect, which is distinct from
the charged oﬀense of animal cruelty. This court reviews the
district court’s decision whether to give a particular jury in-
struction for abuse of discretion, and will reverse only if the
instructions in their entirety “so thoroughly misled the jury”
that they caused prejudice. Clarett v. Roberts, 657 F.3d 664, 672
(7th Cir. 2011). No such abuse occurred here.
    First, as to the punitive damages issue, Farnik argues that
because defense counsel referred to Oﬃcer Horan’s potential
ﬁnancial obligation to pay punitive damages, the district
court should have given an instruction about the source of pu-
nitive and compensatory damages. Farnik bases this argu-
ment on a motion in limine which the court granted without
prejudice to revisit. That motion in limine in eﬀect stated that
the court would provide appropriate limiting and jury in-
structions if defendants referred to “Oﬃcer Horan’s ﬁnancial
circumstances.” Based on our reading of defense counsel’s
statements, it is not clear that this motion in limine was trig-
gered, as Oﬃcer Horan’s ﬁnancial circumstances are only re-
lated tangentially to the statements made. Defense counsel
did not state that Oﬃcer Horan would be bankrupted by pu-
nitive damages, he simply stated that Horan would be liable
for punitive damages without reference to her ability to pay.
18                                                  No. 19-2104

    Even assuming that a limiting instruction should have
been given, Farnik cannot show that he was prejudiced by the
statements made. Farnik’s counsel gave a lengthy and accu-
rate explanation that Oﬃcer Horan’s personal liability was
limited to punitive damages, and it is diﬃcult to see how the
jury was “thoroughly misled.”
    Next, although the district court did read the “multiple of-
fenses” instruction (which was not speciﬁcally applicable to
the facts of this case) the district court clariﬁed with Farnik’s
attorney—while reading the instruction—that Farnik had
only been charged with one crime. The evidence at trial also
established both that Farnik had only been charged with one
oﬀense and that the charge was later dropped. Given this con-
text, we cannot say that the district court erred in its reading
of this instruction.
    Finally, turning to Farnik’s compound error argument, it
too fails. The legal relevance of the instruction on the elements
of animal neglect stems from Farnik’s unlawful arrest claim.
Because “[p]robable cause is an absolute bar to a claim of false
arrest asserted under the Fourth Amendment and section
1983,” Muhammad v. Pearson, 900 F.3d 898, 907 (7th Cir. 2018)
(citation omitted), the animal neglect elements were provided
as an alternative crime for which Oﬃcer Horan could have
had probable cause to initiate the arrest. Farnik argues that
the defendants sought the inclusion of the animal neglect ele-
ments because the jury could not have found probable cause
based on the animal cruelty elements, which require worse
treatment than simple neglect. But this argument misses the
mark. The question for the jury was whether Oﬃcer Horan
had probable cause for “an” oﬀense, not probable cause for
the speciﬁc oﬀense that was ultimately charged (and
No. 19-2104                                                    19

dismissed). Id. at 908 (“An arrest is constitutional if it is made
with probable cause for an oﬀense, even if the arresting of-
ﬁcer’s stated or subjective reason for the arrest was for a dif-
ferent oﬀense.”). The district court thus did not err by includ-
ing the animal neglect instruction.
    Although this case stems from a series of unfortunate cir-
cumstances for Farnik, whose dog was eventually euthanized,
the jury heard and considered the facts at issue and concluded
that the defendants were not liable for the asserted claims.
The alleged legal errors in this case were in fact not errors, and
so the jury’s verdict must stand.
                                                     AFFIRMED